DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of copending Application No. 16/422,184 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of the instant application are similar in scope and content of claims 1 – 20 of the patent application from the same applicant.
Here is a comparison between claim 1 of the instant application and claim 1 of the patent application.
Instant Application 16/422,276
Co-pending  Application 16/422,184
Comparison
1.    A method of operating a group communication 



method comprising:

receiving a spoken message from a communication node in a communication group, wherein the communication group comprises a plurality of communication nodes;
receiving, at the group communication service via a network, a spoken message from a communication node in a communication group, the spoken message associated with 

determining that the spoken message relates to a logic service;
determining, at the group communication service, that the spoken message is directed to a logic service;
Similar limitations
transferring the spoken message to a voice assistant service with an indication that the spoken message is related to the logic service;
responsive to determining that the spoken message is directed to the logic service; translating, at the group communication service, the spoken message into an input message in a data format corresponding to the logic service; transferring, from the group communication service, the input message to the logic service for processing by the logic service;
Similar limitations

with the spoken message;
receiving, at the group communication service, status information from the logic service indicative of a status of the networked device;
Similar limitations
sending an audible announcement to the communication nodes in the communication group expressive of the status of the networked device.
sending, from the group communication service, an audible announcement to the communication nodes in the communication group expressive of the status of the networked device.
Similar limitations


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

4.	Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Singhal (US PAP 2013/0066636).
As per claims 1, 11, Singhal teaches a method/apparatus of operating a group communication service, the method comprising: 
receiving a spoken message from a communication node in a communication group, wherein the communication group comprises a plurality of communication nodes (“voice control commands via the collar 10 for use with end-user devices”; paragraphs 32, 79);
determining that the spoken message relates to a logic service (paragraphs 78, 86);
transferring the spoken message to a voice assistant service with an indication that the spoken message is related to the logic service (“The integrated circuits has a logic for receiving voice commands from the human wearing the collar that control the operation of the end-user wireless device and wirelessly transmit such commands to the end-user device.”; paragraphs 86 – 88);
receiving status information indicative of a status of a networked device associated with the spoken message (“The voice commands and device status data are used”; paragraph 89); and
sending an audible announcement to the communication nodes in the communication group expressive of the status of the networked device (“translate the end-user device status data into audio signals for the human wearing the collar.”; paragraphs 87 – 89).

As per claims 2, 12, Singhal further discloses receiving an earlier spoken message that invokes the logic service and includes a spoken version of logic to be applied by the logic service to input messages; and translating the spoken version of the logic into a programming message and sending the programming message to the logic service (“The voice commands and device status data are used to effect change in the operational mode of the device for communication, music, computations, record, send and enter data and images in the end-user device”; paragraphs 86 – 89).

As per claims 3, 13, Singhal further discloses the spoken message comprises spoken words and wherein determining that the spoken message relates to the logic service comprises determining that one or more of the spoken words identify the logic service (“These voice commands may include on/off, standby modes, volume up/down, play/pause, fast forward/rewind, and operation mode depending upon the end-user device”; paragraph 79).

As per claims 4, 14, Singhal further discloses the spoken words further identify the networked device and indicate an instruction pertaining to the networked device (paragraph 79).

As per claims 5, 15, Singhal further discloses obtaining a format for the logic service and generating the input message in accordance with the format (paragraphs 86 – 89).

As per claims 6, 16, Singhal further discloses translating the status information into the audible announcement to be played out by the plurality of communication nodes (“translate the end-user device status data into audio signals for the human wearing the collar.”; paragraphs 87 – 89).

As per claims 7, 17, Singhal further discloses maintaining a plurality of libraries that correspond to a plurality of services, identifying a one of the plurality of libraries that corresponds to the logic service; and obtaining the format for the input message from the identified one of the plurality of libraries (“be memory and storage elements (not shown) as part of the collar functions that may be used to store programs and parameters relevant to the operation of the collar 10.”; paragraphs 47, 79).

As per claims 8, 18, Singhal further discloses receiving the status information indicative of the status of the networked device comprises receiving the status information from the voice assistant service (“translate the end-user device status data into audio signals for the human wearing the collar.”; paragraphs 87 – 89). 

As per claims 9, 19, Singhal further discloses receiving the status information indicative of the status of the networked device comprises receiving the status information from the logic service (“The integrated circuits also have a logic for receiving device status data from the end-user device.”; paragraphs 87 – 89).

.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shapiro et al., teach transmitting to and/or receiving 
location information from the geolocation/status monitoring device by use of 
wireless data networks.  Maytal teaches receiving a status identifier from the 
plurality of mobile devices and designating one or more of the plurality of 
mobile devices as belonging to a communication group based at least in part on 
the received communication preferences and the received status identifiers.  
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEONARD SAINT CYR/           Primary Examiner, Art Unit 2658